       Case 3:19-cv-07651-EMC Document 239-1 Filed 03/15/21 Page 1 of 2



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   A. Matthew Ashley (SBN 198235)
 3 Michael D. Harbour (SBN 298185)
   Lucas Oxenford (SBN 328152)
 4 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 5 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 6 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 7 Email: mashley@irell.com
   Email: mharbour@irell.com
 8 Email: loxenford@irell.com

 9 Counsel for Defendants
   FORTRESS INVESTMENT GROUP LLC,
10 FORTRESS CREDIT CO. LLC,
   VLSI TECHNOLOGY LLC
11

12                                  UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14

15 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

16                   Plaintiffs,                   DECLARATION OF MICHAEL D.
                                                   HARBOUR IN SUPPORT OF
17              v.                                 STIPULATION TO EXTEND
                                                   DEADLINES TO RESPOND TO THE
18 FORTRESS INVESTMENT GROUP LLC,                  SECOND AMENDED COMPLAINT AND
   FORTRESS CREDIT CO. LLC, UNILOC                 SET BRIEFING SCHEDULE ON
19 2017 LLC, UNILOC USA, INC., UNILOC              RESPONSIVE MOTIONS
   LUXEMBOURG S.A.R.L., VLSI
20 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., and IXI IP,
21 LLC

22                   Defendants.

23

24

25

26

27

28
                                                                 HARBOUR DECL. ISO STIPULATION TO EXTEND
                                                             DEADLINES TO RESPOND TO THE SECOND AMENDED
                                                                                                  COMPLAINT
                                                                                   Case No. 3:19-cv-07651-EMC
     10920855
       Case 3:19-cv-07651-EMC Document 239-1 Filed 03/15/21 Page 2 of 2



 1              I, Michael D. Harbour, declare as follows:

 2              1.     I am an attorney at law, admitted to practice in the United States District Court,

 3 Northern District of California, and I am a partner with the law firm of Irell & Manella LLP,

 4 counsel for defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, and VLSI

 5 Technology LLC in this matter. I have personal knowledge of each fact stated in this declaration,

 6 and, if called as a witness, I could and would competently and truthfully testify thereto.

 7              2.     I submit this declaration in support of the parties’ Stipulation to Extend Deadlines

 8 to Respond to the Second Amended Complaint and Set Briefing Schedule on Responsive Motions.

 9              3.     Plaintiffs filed their second amended complaint (“SAC”) on March 8, 2021. Dkt.

10 No. 236.

11              4.     Defendants’ current deadline to respond to the SAC is March 22, 2021. Fed. R.

12 Civ. P. 15(a)(3)

13              5.     The parties have met and conferred over a stipulation to extend Defendants’1

14 deadlines to respond to the SAC.

15              6.     Defendants anticipate that they may respond to the SAC by way of motions to

16 dismiss and strike, and the parties have agreed on a briefing schedule that will govern such motion

17 practice, subject to Court approval.

18              7.     Neither the parties’ proposed extension of Defendants’ deadlines to respond to the

19 SAC nor the proposed briefing schedule set forth below will change or alter the date of any event

20 or deadline already fixed by Court order

21              I declare under penalty of perjury under the laws of the United States of America that the

22 foregoing is true and correct to the best of my knowledge.

23              Executed on March 15, 2021, at Los Angeles, California.

24
                                                         By: ___/s/ Michael D. Harbour_____
25                                                            Michael D. Harbour

26

27              1
            Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc
   USA, Inc., Uniloc Luxembourg S.A.R.L., VLSI Technology LLC, INVT SPE LLL, Inventergy
28 Global, Inc., and IXI IP, LLC
                                                                           HARBOUR DECL. ISO STIPULATION TO EXTEND
                                                                       DEADLINES TO RESPOND TO THE SECOND AMENDED
                                                                                                            COMPLAINT
     10920855                                           -1-                                  Case No. 3:19-cv-07651-EMC
